  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 1 of 21 PageID #:2898




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


THOMAS BISHOP,

                          Plaintiff,
                                                     No. 16 C 6040
                v.
                                                     Magistrate Judge Jeffrey T. Gilbert
JOSEPH WHITE, et. al.,

                          Defendants.



                          MEMORANDUM OPINION AND ORDER

       This case comes before the Court on Plaintiff’s Motion to Quash the Detective Defendants’

Subpoena Seeking Plaintiff’s Recorded Phone Calls [ECF No. 250]. For the reasons discussed

below, Plaintiff’s Motion is granted without prejudice to Defendants potentially proposing a

narrower inquiry into Plaintiff’s recorded phone calls from Cook County Jail than is portended by

the broad subpoena currently before the Court.

                                        BACKGROUND

       On the night of October 23, 2014, four people were shot in the 7900 block of South Justine

Street in Chicago, Illinois: Tepete Davis (“Davis”), Antwon Lee (“Lee”), Isaiah Watkins

(“Watkins”), and Plaintiff. Shortly before midnight, Davis, Lee, and Watkins were shot multiple

times during the course of a robbery. Davis died from his wounds, while Lee, who was shot six

times in the leg, arm, and head, and Watkins, who was shot once, were both taken to the hospital

and survived. These are the only facts about which Plaintiff and Defendants agree regarding the

events of October 23rd.
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 2 of 21 PageID #:2899




       Plaintiff’s recollection of the night of October 23rd is that he was walking home from his

grandmother’s house on 76th Street around the time of the shooting when he came upon Chicago

Police Officers, including some of the named Defendants, in an alley. Unarmed and frightened at

being approached by police officers, he turned his back to them, at which time, Plaintiff claims,

Defendant White shot him in the neck and back of the head without provocation. He was taken to

the hospital, and although he survived, Plaintiff contends that his medical care was inadequate

both on scene and at the hospital as Defendants scrambled to justify the shooting. Defendants,

according to Plaintiff, decided to frame Plaintiff for the Davis murder in order to validate their

wrongful use of force after-the-fact. As part of this scheme, Plaintiff alleges that Defendants not

only fabricated evidence and falsified reports, but they coerced Lee, a central, surviving witness

to the shooting, to identify Plaintiff as the shooter both in a photo array and before a grand jury.

       Defendants describe the events that unfolded on October 23, 2014 quite differently. As

they responded to the sound of gunfire near South Justine Street, Defendants assert that they saw

Plaintiff discharging a firearm in an alley near where Davis was murdered and Lee and Watkins

were shot. When they approached, Defendants told Plaintiff to stop and not move, but he refused.

According to Defendants, Plaintiff turned and began to run away from the officers, gun in hand.

Defendant White then discharged his weapon twice and struck Plaintiff in the upper body, after

which Plaintiff was taken to the hospital and treated for two gunshot wounds. No weapon was

recovered on scene, but as Defendants continued their investigation of the shooting, Defendants

claim they recovered evidence giving rise to probable cause that Plaintiff shot Davis and Lee.

Importantly, Defendants assert that when they interviewed Lee from his hospital bed, Lee

confidently and voluntarily identified Plaintiff as the shooter: an identification that he repeated

during multiple interviews and a photo array. Lee also testified before a grand jury regarding the



                                                  2
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 3 of 21 PageID #:2900




same. Plaintiff was subsequently charged with one count of first-degree murder and two counts of

attempted murder related to shooting Davis and Lee.

        Almost two years after the shooting and while Plaintiff was still in custody awaiting trial,

Lee recanted his identification of Plaintiff as the shooter in a sworn affidavit dated September 20,

2016. Although Lee’s affidavit is dated and notarized as of September 20, 2016, by all accounts,

it materialized for the first time during Plaintiff’s criminal trial in 2018. In the affidavit, Lee states

that Plaintiff was not the man who shot him and explains that he was in such fear of going to jail

or being accused of a crime himself that he “merely did as the police officers told” him when he

wrongly identified Plaintiff as the shooter. [ECF No. 237-1] at 2. Lee also testified consistent with

his recantation affidavit at trial and reiterated that although he saw the shooter, he was sure it was

not Plaintiff. At the close of the evidence, Plaintiff was found not guilty of all criminal charges.

        Unsurprisingly, the parties’ perspectives of the events leading up to and following Lee’s

recantation are also at odds. Plaintiff asserts that Lee, “motivated by a simple desire to tell the truth

and do the right thing,” voluntarily recanted his false identification and the grand jury testimony

he was coerced into providing. [ECF No. 258] at 3. Defendants, however, maintain they have

evidence that Plaintiff “obtained the recantation by intimidating Lee and promising to pay him

thousands of dollars” to change his testimony. [ECF No. 254] at 6. According to Defendants,

Plaintiff, while still in pretrial custody, directed others to communicate with Lee and arrange for

him to be paid $10,000 to sign an affidavit recanting his identification. [ECF No. 254] at 4-6.

       This civil action was filed in 2016 but stayed during the proceedings in Plaintiff’s state

criminal case. After the jury found Plaintiff not guilty at his criminal trial in 2018, the District

Judge presiding in this case allowed this civil suit to proceed. [ECF Nos. 61, 63]. The

circumstances and substance of Lee’s initial identification and subsequent recantation have



                                                    3
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 4 of 21 PageID #:2901




developed into crucial evidence for both parties in this litigation. [ECF Nos. 237, 244, 247]. As

part of ongoing fact discovery, Defendants issued a Rule 45 subpoena to non-party Cook County

Department of Corrections (“CCDOC”) on July 30, 2020 seeking “any and all phone call

records/logs and recordings of inmate calls in your possession and control relating to Thomas D.

Bishop (IR 945595; DOB [redacted]) for the time period 10-23-14 through 11-28-18.” [ECF No.

250-1] at 2. Defendants believe evidence of Plaintiff’s alleged effort to convince Lee to recant his

identification of Plaintiff as the shooter will be found in Plaintiff’s recorded telephone calls while

he was in pretrial custody in Cook County Jail. [ECF No. 254], at 2-6. CCDOC did not move to

quash the subpoena, and in fact, has already produced some responsive materials in the form of a

log of Plaintiff’s phone calls between October 26, 2014 and June 13, 2019. [ECF No. 254-7] at 1.

      Plaintiff filed the instant Motion asking the Court to quash Defendants’ subpoena to the

CCDOC on two grounds. First, as a matter of procedure, Plaintiff submits that Defendants did not

properly meet and confer under Local Rule 37.2 and attempt to resolve this dispute without court

intervention. The subpoena, Plaintiff reasons, should be held in abeyance until the meet and confer

process takes place. On the merits, Plaintiff argues that the Court should quash the subpoena

pursuant to Rule 45(d) because Defendants’ broad subpoena for all of his telephone calls while in

the custody of CCDOC is an unjustified fishing expedition, and his privacy interest in the phone

calls sought outweighs any benefit of production of those recordings on such a wholesale basis,

particularly where the phone calls may include privileged attorney-client communications. The

Court addresses each argument below in turn.




                                                  4
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 5 of 21 PageID #:2902




                                           DISCUSSION

          I.   Local Rule 37.2 and the Meet & Confer Process

       As an initial matter, the Court declines to grant Plaintiff’s Motion based on perceived

inadequacies of the meet and confer process. The purpose of Local Rule 37.2, and the meet and

confer process as a whole, is to “curtail undue delay and expense in the administration of justice.’”

Autotech Techs. Ltd. P’ship v. Automationdirect.com, Inc., 2007 WL 2736681, at *2 (N.D. Ill.

2007) (quoting L.R. 37.2); see also FED.R.CIV.P. 1 (“These rules…should be construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.”). Defendants have made it clear in their brief that

they are not amenable to Plaintiff’s proposal that Defendants “narrow the list of possibly relevant

and non-privileged calls using the call log, [so that] Plaintiff’s counsel can review those calls,

produce those that are indeed discoverable, and prepare a privilege log for those that are not.”

[ECF No. 250] at 10. Simply put, Defendants believe the law entitles them to all of Plaintiff’s

recorded calls, and Plaintiff firmly disagrees. Neither position seems likely to change absent court

intervention. Indeed, based on the briefs filed by both sides, it does not seem there are any issues

raised that could have been, or still could be, avoided by a proper meet and confer. Granting

Plaintiff’s Motion for failure to comply with Rule 37 and Local Rule 37.2 would therefore result

in nothing more than the parties engaging in a futile meet and confer process and filing additional

briefs that would be the same, or at least substantially similar, to what they already have filed. That

does not seem to be a good use of anyone’s time.

       The Court agrees with Plaintiff that the Local Rule 37.2 process generally is a prerequisite

to the type of motion Defendants have filed. In this instance, though, the Court will not require

strict compliance with Local Rule 37.2 for the reasons discussed above. Further, to the extent the



                                                  5
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 6 of 21 PageID #:2903




Court is granting Plaintiff’s Motion without prejudice to Defendants potentially proposing a

narrower inquiry into Plaintiff’s telephone calls from Cook County Jail, it may be that this

Memorandum Opinion and Order will be of some help to the parties should a meet and confer

process be necessary in the future. The Court, therefore, turns to the merits of Plaintiff’s Motion.

        II.    Plaintiff’s Standing and Privacy Interests in the Recordings Sought

       A district court must quash or modify a subpoena that “(1) fails to allow a reasonable time

for compliance, (2) requires a nonparty to travel more than 100 miles, (3) ‘requires disclosure of

privileged or other protected matter, if no exception or waiver applies,’ or (4) ‘subjects a person

to undue burden.’” TCYK, LLC v. Doe, 2013 WL 5567772 (N.D. Ill. 2013) (quoting FED.R.CIV.P.

45(c)(3)(A)). Yet before the court may exercise its authority under Rule 45(c), a party must have

standing to move to quash the subpoena in question. As a general rule, in order for a party to have

standing to quash a subpoena issued to a nonparty, the subpoena must implicate that person’s

“legitimate interests.” See United States v. Raineri, 670 F.2d 702, 712 (7th Cir. 1982). The movant

must have either a claim of privilege, or privacy interests upon which the subpoena will impinge,

in order to have standing. Simon v. Nw. Univ., 2017 WL 66818, at *2 (N.D. Ill. 2017); Hard Drive

Prods. v. Doe, 2012 WL 2196038 (N.D. Ill. 2012) (“Generally, a party lacks standing to quash a

subpoena issued to a nonparty unless the party has a claim of privilege attached to the information

sought or unless it implicates a party’s privacy interest.”). Even a minimal privacy interest has

been found sufficient to confer standing. HTG Capital Partners, LLC v. Doe, 2015 WL 5611333

(N.D. Ill. 2015); Sunlust Pictures, LLC v. Does 1-75, 2012 WL 3717768, at *2 (N.D. Ill. 2012).

       Although Defendants do not appear to contest it, Plaintiff nevertheless must establish that

he has standing to move to quash Defendants’ subpoena to third-party CCDOC. See generally,

Wauchop v. Domino’s Pizza, Inc., 138 F.R.D. 539, 543 (N.D. Ind. 1991) (“The burden of



                                                 6
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 7 of 21 PageID #:2904




persuasion in a motion to quash a subpoena…is borne by the movant.”). Plaintiff need only show

a minimal privacy interest to demonstrate standing, as Plaintiff must only establish enough of a

privacy interest to invoke the Court’s discretionary authority to control discovery in a civil case.

       Plaintiff has established at least a minimal privacy interest in the telephone recordings

Defendants seek. Plaintiff was incarcerated at CCDOC for over four years before he was ultimately

acquitted at trial, and during that time, Plaintiff made almost 8,000 recorded phone calls to

“attorneys, friends, family members, and loved ones.” [ECF Nos. 250, 254-7]. As courts in this

district have recognized, although Plaintiff may reasonably have expected prison officials or law

enforcement to have access to recordings of his phone calls from Cook County Jail because of

security concerns inherent in managing prisons and prisoners, he may not have anticipated that

parties to a civil proceeding would be privy to those conversations. Pursley v. City of Rockford,

2020 WL 1433827, at *2 (N.D. Ill. 2020); Simon at *2; Coleman v. City of Peoria, 2016 WL

3974005, at *3 (C.D. Ill. 2016). That distinction also animates the Court’s recognition of Plaintiff’s

privacy interest in the telephone calls at issue in this case. Even if Plaintiff could have expected

that his telephone calls would be monitored by prison officials, he would not necessarily have

expected that recordings of those calls would be handed over in bulk to an adverse party in a civil

case. Id.; see also [ECF No. 250] at 5-6. Therefore, Plaintiff has standing to challenge Defendants’

subpoena to the CCDOC because he has the minimum privacy interest the law requires for him to

raise the arguments he now is raising before the Court.

        III.   The Relevance of the Information Sought and the Court’s Balancing Test
               Under Rule 45

       Having established Plaintiff has standing to bring this Motion under Rule 45, the Court

must next consider whether Defendants’ subpoena imposes an undue burden; namely, “whether

the burden of compliance with [the subpoena] would exceed the benefit of production of the


                                                  7
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 8 of 21 PageID #:2905




material sought.” Nw. Mem’l Hosp. v. Ashcroft, 362 F.3d 923, 927 (7th Cir. 2004). Where the

subpoena is directed to a third-party but implicates a different individual’s privacy interests, courts

weigh the relevance of the information sought against the strength of that privacy interest rather

than conduct the familiar assessment of how burdensome production would be on the third party

recipient of the subpoena in terms of time and volume of information. See, e.g., Simon, 2017 WL

66818, at *2; Coleman, 2016 WL 3974005, at *3. “The scope of material that may be secured by

Subpoena is as broad as that permitted under the discovery rules,” Coleman at *3 (citing Graham

v. Casey’s General Stores, 206 F.R.D. 251, 253-54 (S.D. Ind. 2002)), and consists of evidence that

is relevant to any party’s claim or defense and proportional to the needs of the case. FED.R.CIV.P.

26(b)(1). As with most discovery matters, the decision about whether to quash a subpoena rests

squarely within the Court’s discretion. TCYK, LLC, 2014 WL 273806, at *2 (citing Griffin v. Foley,

542 F.3d 209, 223 (7th Cir. 2008)).

       In weighing the interests at stake here, the Court must first evaluate the nature and strength

of Plaintiff’s privacy interests. Plaintiff was a pretrial detainee at Cook County Jail between 2014

and 2018 and placed almost 8,000 telephone calls during that time period. [ECF No. 254-7]. At

the time he placed the recorded phone calls at issue, Plaintiff was aware that his telephone

conversations were being recorded. [ECF No. 250] at 5-6 (“Moreover, although Plaintiff was

aware that his calls at the Cook County Jail might be monitored for security purposes, he never

imagined those calls would be heard by anyone other than security personnel. Plaintiff knew he

was not doing anything on those calls constituting a security threat; anyone at the Jail who heard

his calls would move on to more serious matters. Weighing that low risk against the value of

maintaining personal connections, including with his minor children, Plaintiff decided to make

phone calls anyway.”); [ECF No. 254-8] at 26 (“Telephone calls may be monitored unless prior



                                                  8
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 9 of 21 PageID #:2906




special arrangements have been made (court ordered) to make confidential telephone calls to your

attorney.”). And were this a criminal case, the privacy analysis might end here, as an individual

who knows his communications are being monitored, recorded, and preserved cannot be said to

have a reasonable expectation of privacy in those communications for Fourth Amendment

purposes. Coleman, 2016 WL 3974005, at *3.

       But this is a civil, not a criminal, case. Although Plaintiff’s privacy interest may be minimal

– or at least less than that of a private citizen making calls from home without any sense the calls

are being monitored by third parties – it is not nonexistent. See, e.g., Pursley, 2020 WL 1433827,

at *3. During the thousands of recorded phone calls at issue, Plaintiff engaged in conversations

with family members about intimate and sensitive subjects, including conversations with his wife

while she was battling cancer, subsequently grieving his wife’s death with family and friends, and

also discussing his son’s heart attack. He had personal conversations with his minor children, dealt

with his grandmother’s death, and spoke about countless matters that likely have nothing to do

with the subject matters that would be relevant to the claims or defenses in this case. Plaintiff is

entitled to some degree of privacy in the personal content of those conversations, even though he

knew others could listen to, and record, those conversations because he was in jail. Id.

       Turning now to the relevance of the information sought, it is possible that relevant

information may be contained somewhere within Plaintiff’s 8,000 recorded phone calls – but only

if Lee is to be believed, and then only to a point. As it stands, the sole basis for Defendants’

subpoena is what Lee has said over the years in that Defendants’ belief that relevant information

is contained in Bishop’s telephone calls comes either from Lee’s own recorded jail phone calls or

Lee’s deposition testimony in this case. Yet Lee is an admitted liar who has told at least four stories

about matters relevant to this case. Lee first said Plaintiff was the shooter, and then recanted that



                                                  9
    Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 10 of 21 PageID #:2907




story saying he was forced by the police to tell it and Plaintiff, in fact, was not the shooter. Lee

also was recorded on telephone calls while he was in the custody of the Illinois Department of

Corrections (“IDOC”) saying Plaintiff was reaching out to him through third party intermediaries

and offering to pay him $10,000 to say Plaintiff was not the shooter. Then, in his recent depositions

in this case, Lee says that it was he who was trying to extort Plaintiff to pay him $10,000 to change

his story, and he denied that it was Plaintiff who was trying to bribe him.

        Defendants would say that whether Plaintiff was trying to bribe Lee to change his story or

Lee was trying to extort Plaintiff to the same effect, evidence related to either scheme could be

contained in Plaintiff’s recorded calls, and such evidence would be relevant to the claims or

defenses in this case. Yet at least one of those stories most likely is a lie, and the bare assertion

that the material sought may contain relevant information is insufficient to allow an unlimited

subpoena, especially when that assertion is based on the kind of shaky and potentially unreliable

evidence that Defendants are relying upon here. See, e.g., Wilson v. O’Brien, 2009 WL 763785, at

*8 (N.D. Ill. 2009).

        Further, even were the Court to accept only the portions of Lee’s various stories that

support Defendants’ position as true – namely, that Plaintiff was trying to bribe Lee to change his

initial, truthful identification of Plaintiff as the shooter – there still is no solid evidence before the

Court that Plaintiff ever used the telephone to communicate directly or indirectly with Lee or any

of his intermediaries to accomplish that purported goal. The only method of communication

between Lee and Bishop reflected of record in this case so far is by letter.1 To gain access to


1
 “Q: Uh-huh. And so was this letter or these letters that you sent out, were those addressed to Mr.
Bishop?
MS. LEFF: Objection. Asked and answered.
A: No, sir.
Q: Who was it addressed to?
MS. LEFF: Objection. Asked and answered.

                                                    10
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 11 of 21 PageID #:2908




Plaintiff’s recorded phone calls, there must be some credible evidence that the potentially relevant

information will be found where it is being sought.

        To that point, Defendants urge the Court to conclude this case falls more within the orbit

of Coleman, where the court allowed a subpoena for recorded prison calls, than recent decisions

in Pursely and Simon, two cases in which courts rejected similar subpoenas for an inmate’s

recorded phone calls as overly broad. As this Court highlighted during the hearing in this case on

September 8, 2020, [ECF No. 261], the evidence in Coleman established that the civil plaintiff

whose recorded IDOC calls were sought had, in fact, used the telephone to communicate with

seven individuals who were his co-defendants and witnesses in a criminal case about relevant

subject matters. Coleman, 2016 WL 3974005, at *2 (“Deposition testimony taken during discovery

indicates that Coleman had telephone conversations with Nixon, James Coats, Roberson, McKay,

Brooks, Robert Coats, and Deondre Coleman while Coleman was in the custody of the Illinois




A: They was addressed -- they was address to Beebo.
Q: Uh-huh. And did the letter itself refer to Mr. Bishop? Did it start, “Dear Mr. Bishop,” or “Dear
Thomas,” or “Dear Tommy Gun”? Do you know how -- how did -- how -- how did he know it was about
that?
A. Never once said his real name in them. From the situation I was in, it's a street lingo, we use the word
“dude.” From the situation, dude know what he did or do, we'll use the terminology like that, you know
what I'm saying? It'll go from there. We'll know, you know? We just don't write letters and just explain
everything on them ‘cause they could be intercepted, they could be read leaving or anything, so you --
you -- you -- you speak with lingo, so I don't know what type of letter you want or words you want out of
it.”

[ECF No. 254-1] at 16-17.

“MR. LEE: I forgot to check -- Guess who the fuck wrote a letter to me though?
UNIDENTIFIED SPEAKER: Who?
MR. LEE: Now, you know, Dover know the nigger that shot me, right?
UNIDENTIFIED SPEAKER: Uh-huh.
MR. LEE: Why this nigger then reach out to Dover to send me a letter to ask me would I help him get out
of jail, he made a mistake, and he's sorry and all this? Is you serious?”

[ECF No. 254-2] at 2-3.


                                                    11
 Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 12 of 21 PageID #:2909




Department of Corrections (IDOC). Coleman made some of these calls through his sister, Kim

Coleman, and others. Coleman called his sister or others, and they would set up a three-way call

with Coleman, who was in custody, and one of the witnesses listed above. Other times, Coleman

made the call to Kim Coleman while one of these disclosed witnesses was with Kim Coleman, and

the witness spoke to Coleman.”). No such direct evidence exists in this case. In the Court’s view,

therefore, Defendants’ subpoena falls more within the broad fishing expeditions described and

rejected in Pursley and Simon than the documented, proportional effort allowed in Coleman.

       Notwithstanding the lack of direct evidence that Plaintiff communicated with Lee or his

intermediaries by telephone, Defendants say it is reasonable to assume Plaintiff was doing so

because telephone is the most ubiquitous of the three forms of communication – phone calls, in-

person visitation, and letters – available to inmates at Cook County Jail. Defendants argue,

therefore, that it is almost a foregone conclusion that Plaintiff used the telephone in furtherance of

his purported scheme to influence Lee’s testimony. As of now, though, this is nothing more than

speculation unsupported by any hard evidence. It may be that Plaintiff, in an effort to avoid placing

phone calls he knew were being recorded, communicated with Lee’s intermediaries by other

means. Plaintiff, for example, could have corresponded with Lee’s intermediaries by letter, as Lee

intimated Plaintiff did in one of his recorded telephone calls from IDOC, see footnote 1, supra,

citing [ECF No. 254-2] at 2-3, or through intermediaries of his own. This speculation by the Court,

presented here only to make a point, also is of no consequence without any evidence.

       The bottom line is that neither the Court nor Defendants have enough evidence that

convincingly supports any theory as to how Plaintiff may have communicated with Lee’s people

if such communications, in fact, occurred at all. There must be some basis, beyond mere

supposition, that Plaintiff used the telephone to communicate directly or indirectly with Lee or his



                                                 12
 Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 13 of 21 PageID #:2910




intermediaries before Defendants can be given license to rummage through Plaintiff’s 8,000

personal telephone calls. The mere possibility that relevant information may be found in Plaintiff’s

recorded phone calls, which is all Defendants have at this juncture, is insufficient to overcome

Plaintiff’s privacy interest, especially given the breadth of Defendants’ subpoena encompassing

8,000 telephone calls over a four-year period. Wilson, 2009 WL 763785, at *8 (the “meager”

assertion that “the material sought may contain relevant information” is insufficient to allow an

unlimited subpoena).

       It often is said that “pretrial discovery is a fishing expedition and one can’t know what one

has caught until one fishes.” Nw. Mem’l Hosp. v. Ashcroft, 362 F.3d 923, 931 (7th Cir. 2004). “But

Fed.R.Civ.P. 45(c) allows the fish to object, and when they do so the fisherman has to come up

with more” than Defendants have been able to do in this case. Id. If some of what Lee says is to

be believed, then there may at least have been some indirect communication between Lee and

Plaintiff relating to Lee’s anticipated testimony at Plaintiff’s criminal trial. But Defendants have

not yet established to the Court’s satisfaction that this evidence will be found in Plaintiff’s recorded

phone calls such that Defendant should be given free rein to listen to every call Plaintiff made over

a four-year time period. Until Defendants make this connection, the subpoena at issue is overbroad

and does not target evidence that is sufficiently relevant to overcome even Plaintiff’s minimal

privacy interest here. Nor is searching 8,000 phone calls, without any limitation, proportional to

the needs of the case.

       There is still a significant amount of discovery to be done in this case. Plaintiff is scheduled

to be deposed in the very near future, as are other individuals who may have first-hand knowledge

of the October 2014 shooting itself or Plaintiff’s purported scheme to coerce the testimony of Lee

and other witnesses. [ECF Nos. 262, 275]. The deposition of Isaiah Watkins, one of the October



                                                  13
    Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 14 of 21 PageID #:2911




2014 shooting victims, was scheduled for October 8, 2020 – though Watkins did not appear for

that deposition and a motion for a rule to show cause is currently pending [ECF No. 269] – and

Plaintiff’s deposition is scheduled for November 19, 2020. [ECF No. 275]. Since the filing of this

Motion, the parties have deposed Karin Campbell, with whom Lee communicated about supposed

contacts between Plaintiff and Lee’s purported intermediaries, identified by Lee only as Dover and

Solo.2 It may be that further discovery will allow Defendants to uncover the identities of Dover

and Solo as well as a third purported intermediary Lee identified only as Beebo. See footnote 1,

supra. Further investigation and discovery also may shed light on how or when these



2
  “MR. LEE: Oh. But I know for sure it ain’t from no way like that because a mother fucker trying to reach
out to me. A mother fucker trying to pay me $10,000 to do whatever. You know what I'm sayin’?
UNIDENTIFIED SPEAKER [since identified as Karin Campbell]: If you do that -- They don't have to pay
you $10,000 now Antwon because they could just kidnap your mother fucking kids for you not to do it.
MR. LEE: And who would do that?
UNIDENTIFIED SPEAKER: Are you fucking serious?
MR. LEE: The mother fucker not that's crazy, man. And I know where they wife live, where they kids live.
…
MR. LEE: His name is Thomas Bishop.
UNIDENTIFIED SPEAKER: All right.
MR. LEE: They live [redacted]. That's where they house is at.
UNIDENTIFIED SPEAKER: Okay.
MR. LEE: His wife has a shop around [redacted]. Her name is [redacted].
UNIDENTIFIED SPEAKER: Okay.
MR. LEE: He has four sons. One of them name is Snub, one of them name is TomTom, one of them name
is Fat Man, and one of them name is Little T. Now, TomTom is locked up for a double murder. Little T is
young. He hang around [redacted]. Really is nothing. Snub that used to hang with Gino that came on our
block, Snub is like 33 or 32. He's out there floating a trunk, X pills. He hanging out there. Every time you
see Elamack that mean he runs. Every time you see them. His other son hangs around -- they call that shit
on a low end like around [redacted]. All up like through there is nothing. You know what I'm sayin'? Fool
them that down there who I fuck with, they see him. So that's like shit that I keep tabs around with him.
You know what I'm sayin'? Now my man Dover and Solo talks to him. And these are guys I grew up with.
That's who communicate with me for him. You know what I'm sayin'? They trying to bag me to get Eichy
not to come to court on him.
UNIDENTIFIED SPEAKER: Mm-hmm.
MR. LEE: I'm not touching that shit, Karen. I said it is what it is. I'm not going to court on him, so I'm not
a problem, Karen. I don't have no stake in this thing. I'm not going to court to testify on this man. That shit
been established when I caught my case in jail. That's why the state got mad at me and gave me all this time
because I wouldn't cooperate with that shit, Karen. Now you see what I'm sayin'? I'm not the problem. I
ain't got to apologize or a sorry, we made a mistake, he acted out of anger, he was drunk. I'm not the
problem, Karen. That man shot me.” [ECF No. 254-6] at 9, 10-12.

                                                      14
 Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 15 of 21 PageID #:2912




intermediaries communicated with Plaintiff, as well as when and how Lee’s recantation affidavit

came into Plaintiff’s possession. The parties have identified literally dozens of potential witnesses,

both parties and third parties, who may be interviewed or deposed in this case and whose testimony

or statements may prove to be important in establishing the relevance of Plaintiff’s recorded jail

calls. [ECF Nos. 130, 262, 275].

       It may be that the subpoena to CCDOC comes too early in the discovery process. To be

sure, allowing Defendants access to Plaintiff’s telephone calls now would open up for them a large

window into much of Plaintiff’s life during the four years he spent in pretrial detention, which, in

turn, might make it easier for Defendants to find evidence of what they are looking for, if it exists.

But the easier path is not always the right path, particularly when a person’s privacy interests are

at stake. Allowing Defendants the kind of unlimited access to Plaintiff’s recorded telephone calls

they now seek comes at a cost to even the minimal privacy interests the law recognizes for a pretrial

detainee in Plaintiff’s position. In the Court’s view, Defendants need to present a more convincing

argument that relevant evidence will be found in Plaintiff’s jailhouse calls before they will be

allowed to “go fishing” in that particular pond. Further, depending upon what Defendants come

up with, it may be that they will be able to justify fishing in only parts of that pond.

       The Court notes that Plaintiff does not appear to object to CCDOC already having produced

to Defendants a log of Plaintiff’s phone calls during his pretrial detention at Cook County Jail in

response to the subpoena at issue. Therefore, this Court’s order today otherwise quashing

Defendants’ subpoena for Plaintiff’s telephone calls does not preclude production of that call log

by CCDOC without apparent objection by Plaintiff. Perhaps some information contained within

that log, which includes every phone number Plaintiff called while incarcerated, can be used, along

with other evidence that Plaintiff can provide or Defendants may discover along the way, to narrow



                                                  15
 Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 16 of 21 PageID #:2913




the scope of the subpoena and better target relevant, proportional, and thus discoverable evidence.

Until that time, however, the Court is not convinced that the subpoena here is any more narrowly

tailored than the broad fishing expeditions rejected by the courts in Pursley, Simon, and Ezell. The

Court similarly rejects Defendants’ overbroad subpoena here.

       On a final note, Defendants assert that the information contained in the telephone

recordings is independently relevant to the issue of Plaintiff’s damages. The subpoena, as currently

framed, seeks four years of Plaintiff’s calls without limitation. That is to say, the subpoena is not

in any way targeted at calls likely to contain information relevant to facts supporting or

undermining Plaintiff’s claimed physical injuries or the pain and suffering or emotional distress

he says he suffered. Instead, Defendants are trying to cast a wide net over all of Plaintiff’s recorded

phone calls to uncover whatever evidence they can that Plaintiff’s asserted damages are overstated

or unsupported by the evidence. Using such a wide net, the Court has little doubt that Defendants

would catch at least a few recordings they would say might be useful for their cross-examination

of Plaintiff at trial, or to challenging Plaintiff’s claimed damages from four long years of pretrial

detention. But the question is not only whether a broad search of Plaintiff’s calls would possibly

uncover relevant information, but also whether such a search is proportional to the needs of the

case. Weighing Plaintiff’s privacy interest in four years of recorded calls against the possible

relevance of some of those calls to Plaintiff’s asserted damages and Defendants’ defense against

the same, the Court cannot say relevance carries the day here to justify such a broad-based search.

       The Court is not saying, as it pertains to Plaintiff’s recorded calls, that some targeted

discovery into Plaintiff’s emotional or physical state during the time he was incarcerated might

not be sufficiently relevant to overcome Plaintiff’s privacy interest described above. But

Defendant’s blunderbuss approach to this issue in seeking to listen to all 8,000 telephone calls



                                                  16
 Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 17 of 21 PageID #:2914




Plaintiff made from Cook County Jail so they can try to undercut his claim that he was injured as

a result of serving four years of pretrial detention before his criminal trial, which ended in a not

guilty verdict, is not proportional to the needs of the case and unreasonably tramples on Plaintiff’s

even minimal privacy interests. See, e.g., Ezell v. City of Chicago, No. 1:18-CV-01049, ECF No.

230 (N.D. Ill. 2020) (“In other words, in the years of recorded conversations, some bit of evidence

about plaintiffs’ state mind might possibly be revealed. But the subpoenas are so broad and

all−encompassing that they are the very definition of a fishing expedition or of throwing darts in

the dark.”).

       Finally, as should be evident from the discussion above, the issue of whether Defendants’

subpoena should be allowed or not is presented to the Court on an all or nothing basis at this point.

Defendants say their subpoena is completely proper. Plaintiff says it is overbroad and his counsel

should be allowed to review the CCDOC call log, meet and confer with defense counsel, and

propose a more limited number of calls for Defendants to review for potentially relevant

information. Defendants reject that approach as a non-starter; they want all the calls. Neither side

has presented as of now a reasonable alternative either to ordering full production of the recorded

telephone calls sought by the subpoena to CCDOC or shutting the process down so the parties can

think about and possibly discuss a narrower approach. Faced with this choice, the Court opts for

shutting the process down, at least for now.

        IV.    The Attorney-Client Privilege and Plaintiff’s Recorded Jail Calls

       Finally, Plaintiff asks the Court to quash Defendants’ subpoena because disclosure of his

recorded jail calls may reveal conversations protected by the attorney-client privilege. Although

the Court is quashing Defendants’ subpoena for other reasons, the Court will address the attorney-




                                                 17
    Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 18 of 21 PageID #:2915




client privilege issue on the merits because it may be relevant if the Court’s ruling is appealed

and/or if Defendants present a more narrowly tailored subpoena in the future.

        Although the Court must quash or modify a subpoena if it requires the disclosure of

privileged information, FED.R.CIV.P. 45(d)(3), the Court disagrees that Plaintiff’s attorney-client

communications over recorded prison telephone lines are privileged. As the Seventh Circuit has

repeatedly explained, the attorney-client privilege protects communications in which legal advice

of any kind is sought from a professional legal adviser in his capacity as such, so long as the

communication is related to that purpose and “made in confidence…by the client.” Sandra T.E. v.

S. Berwyn Sch. Dist. 100, 600 F.3d 612, 618 (7th Cir. 2010) (citing United States v. Evans, 113

F.3d 1457, 1461 (7th Cir.1997)). Although the Seventh Circuit has not yet tackled the issue of

whether the attorney-client privilege protects recorded prison telephone calls, several courts in this

circuit have held that such communications are not privileged because the inmates in question

knew their conversations were being recorded and had no reasonable expectation of

confidentiality.3 Pursley, 2020 WL 1433827, at *4; Simon, 2017 WL 66818, at *5; United States

v. Thompson, 2007 WL 2700016, at *2 (C.D. Ill. 2007). Other courts nationwide are in accord.

United States v. Mejia, 655 F.3d 126, 133 (2d Cir. 2011) (“[W]here an inmate is aware that his or

her calls are being recorded, those calls are not protected by a privilege.”); United States v.

Hatcher, 323 F.3d 666, 674 (8th Cir. 2003) (“The presence of the prison recording device

destroyed the attorney-client privilege. Because the inmates and their lawyers were aware that their



3
  Analogizing the attorney-client privilege to the marital communications privilege, these courts noted that
the Seventh Circuit has spoken on whether martial communications ordinarily shielded by martial privilege,
but recorded by a correctional institution from an inmate, are confidential and protected from disclosure.
Because of “the well-known need for correctional institutions to monitor inmate conversation,” as well as
the indisputable fact that the parties involved knew their conversation was being recorded, the Seventh
Circuit concluded that these conversations were no longer protected by the marital privilege. United States
v. Madoch, 149 F.3d 596, 602 (7th Cir. 1998).

                                                    18
    Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 19 of 21 PageID #:2916




conversations were being recorded, they could not reasonably expect that their conversations

would remain private.”).

         Plaintiff asserts that he “had, at best, no procedure by which he could access or request an

unrecorded call with his attorneys except through court order in special circumstances, and

Plaintiff understood as a practical matter that he did not have access to unrecorded calls with his

attorneys.” [ECF No 258] at 9. Yet the fact that an unrecorded, confidential conversation was more

difficult for Plaintiff to arrange does not mean he lacked access to such a call, or that he faced an

insurmountable “impediment,” as contemplated by Pursely and Simon. Nor does Plaintiff’s

contention address the fact that in-person, confidential visits with his attorney were readily

available upon request, did not require court authorization, and could occur with only a day’s

notice. [ECF No. 254-8] at 29 (“Lawyers, clergyman, foreign consulate, or a representative of the

foreign consulate may visit an inmate any day of the week, but they must call the division in which

the inmate is housed, twenty-four (24) hours in advance of their visit to reserve space for a private

visit.”).

         In the Court’s view, the attorney-client privilege does not protect Plaintiff’s choice to speak

to his attorneys on the telephone knowing that the calls were being recorded simply because it was

more convenient than adhering to the “process for scheduling an unrecorded private attorney call.”

Pursley, 2020 WL 1433827 at *5. Indeed, Plaintiff’s argument that he did not have access to

unrecorded phone calls as a “practical matter” says nothing of whether he had access to them as

an “actual” matter. [ECF No 258] at 9. The CCDOC Inmate Handbook4 not only provides that




4
 Plaintiff’s suggestion that the Court should be wary of the information contained in the Cook County Jail
Handbook provided by Defendants because it is “undated” appears to be unwarranted. Copies of the
CCDOC Inmate Handbook filed in other cases in this district show that confidential attorney phone calls
were available with “prior special arrangements” between 2013 and 2018, which is during the time Plaintiff

                                                   19
  Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 20 of 21 PageID #:2917




each inmate has “the right to speak to [their] attorney by telephone or in person” and “the right to

send letters and receive letters from [their] attorney,” but it also emphasizes that “[c]onversations

with your attorney, letters to and from your attorney are all private and privileged communication

between you and your attorney.” [ECF No. 254-8] at 8. The Handbook goes on to outline the

process by which an inmate can secure a private and privileged communication with his or her

attorney; namely, by making special arrangements, by court-order, to make a confidential call to

said attorney. [ECF No. 254-8] at 26.

        Plaintiff, therefore, clearly had the ability to communicate in confidence either in person

or by telephone with his attorneys and preserve his attorney-client privilege but chose not to do so.

And because he does not dispute that he knew the calls with his attorneys were being recorded, he

has waived any claim of privilege by knowingly proceeding with those conversations on,

essentially, an open and recorded line. See generally, United States v. Evans, 113 F.3d 1457, 1462

(7th Cir. 1997) (“the attorney-client privilege will not shield from disclosure statements made by

a client to his or her attorney in the presence of a third party who is not an agent of either the client

or attorney.”). Accordingly, if Defendants are given access to at least some of Plaintiff’s telephone

calls from jail in the future, the attorney client privilege does not, by itself, prevent Defendants

from listening to calls between Plaintiff and his various attorneys; assuming, of course, that

Defendants can establish relevant information likely will be found in those calls and allowing

Defendants to access those calls is proportional to the needs of the case.




was held in pretrial detention at Cook County Jail. See Camacho v. Dart, 15 CV 3396 [ECF No. 32-2];
Elizarri v. Sheriff of Cook County, 17 CV 8120 [ECF No. 92-1].

                                                   20
 Case: 1:16-cv-06040 Document #: 276 Filed: 10/20/20 Page 21 of 21 PageID #:2918




        V.     Conclusion

       For the reasons discussed above, Plaintiff’s Motion to Quash the Detective Defendants’

Subpoena Seeking Plaintiff’s Recorded Phone Calls [ECF No. 250] is granted without prejudice

to Defendants proposing a narrower inquiry into Plaintiff’s recorded phone calls than the broad

subpoena currently before the Court.

       It is so ordered.



                                           __________________________
                                           Jeffrey T. Gilbert
                                           United States Magistrate Judge



Dated: October 20, 2020




                                              21
